DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17480428, filed 09/21/2021 claims foreign priority to 2020-158304, filed 09/23/2020.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 09/21/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2009/0059276) in view of Tashiro et al (US 2021/0099612)
Regarding claim 1, Matsuo discloses print control server (fig. 1 item 1, printing management server) comprising: 
a detector that detects a print instruction entered by a user in a chat system provided by a social networking service (SNS) or detects a setting instruction entered by the user in the chat system provided by the SNS (server receives person corresponding to user A entering a room for whom a print job image data transmitted from the terminal 5 of user A is determined should be outputted, [0020]-[0033], [0068]-[0084]); 
a print controller that executes printing using a printer in accordance with the print instruction or configures a setting relating to the printer in accordance with the setting instruction (prints image based on server receiving person corresponding to user A entering a room for whom a print job image data transmitted from the terminal 5 of user A is determined should be outputted, [0020]-[0033], [0068]-[0093]); and 
a manager that associates identification information of the user with a privilege of the user in the chat system and stores the identification information and the privilege of the user (identifying person with identification information is allowed to print confidential information in the room, stores identification, [0020]-[0033], [0048], [0068]-[0093]), wherein 
Matsuo does not specifically disclose concept of print controller references the information stored by the manager to identify the privilege associated with the identification information of the user who has entered the print instruction or the setting instruction, and limits, based on the identified privilege, the printing to be executed in accordance with the print instruction or the setting to be configured in accordance with the setting instruction.
However, Tashiro et al specifically teaches concept of print controller references the information stored by the manager to identify the privilege associated with the identification information of the user who has entered the print instruction or the setting instruction, and limits, based on the identified privilege, the printing to be executed in accordance with the print instruction or the setting to be configured in accordance with the setting instruction (when server identifies user instruction to print, system prohibits (limit) user printing, [0033]-[0044]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuo with concept of print controller references the information stored by the manager to identify the privilege associated with the identification information of the user who has entered the print instruction or the setting instruction, and limits, based on the identified privilege, the printing to be executed in accordance with the print instruction or the setting to be configured in accordance with the setting instruction of Tashiro et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve internal user security printer settings, ( Tashiro et al, [0002])

Regarding claim 2, Matsuo discloses print control server (fig. 1 item 1, printing management server), wherein the manager acquires, from the SNS server that manages the SNS, an association relationship, stored in the SNS server, between the identification information and the privilege and stores the acquired association relationship (server identifying person with identification information is allowed to print confidential information in the room, stores identification, [0020]-[0033], [0048], [0068]-[0093]).

Regarding claim 3, Matsuo discloses print control server (fig. 1 item 1, printing management server), 
Matsuo does not specifically disclose concept of wherein the limit on the printing is prohibition of the printing.
However, Tashiro et al specifically teaches concept of wherein the limit on the printing is prohibition of the printing (when server identifies user instruction to print, system prohibits (limit) user printing, [0033]-[0044])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuo with concept of wherein the limit on the printing is prohibition of the printing of Tashiro et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve internal user security printer settings, ( Tashiro et al, [0002])

Regarding claim 4, Matsuo discloses print control server (fig. 1 item 1, printing management server), 
Matsuo does not specifically disclose concept of wherein the limit on the printing is a limit on the number of sheets to be printed.
However, Tashiro et al specifically teaches concept of wherein the limit on the printing is a limit on the number of sheets to be printed (system sets a number of sheets of document page images to be printed, [0024]-[0025])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuo with concept of wherein the limit on the printing is a limit on the number of sheets to be printed of Tashiro et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve internal user security printer settings, ( Tashiro et al, [0002])

Regarding claim 5, Matsuo discloses print control server (fig. 1 item 1, printing management server), 
Matsuo does not specifically disclose concept of wherein the limit on the setting is prohibition of a change in the setting relating to the printer.
However, Tashiro et al specifically teaches concept of wherein the limit on the setting is prohibition of a change in the setting relating to the printer (user is not authorized to perform the operation ie scan a document without approval from another user, [0040]-[0042])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuo with concept of wherein the limit on the printing is a limit on the number of sheets to be printed of Tashiro et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve internal user security printer settings, ( Tashiro et al, [0002])

Regarding claim 6, Matsuo discloses print control method (fig. 1 item 1, printing management server) comprising: 
a detection step of detecting a print instruction entered by a user in a chat system provided by a social networking service (SNS) or detecting a setting instruction entered by the user in the chat system provided by the SNS (server receives person corresponding to user A entering a room for whom a print job image data transmitted from the terminal 5 of user A is determined should be outputted, [0020]-[0033], [0068]-[0084]); 
a print control step of executing printing using a printer in accordance with the print instruction or configuring a setting relating to the printer in accordance with the setting instruction (prints image based on server receiving person corresponding to user A entering a room for whom a print job image data transmitted from the terminal 5 of user A is determined should be outputted, [0020]-[0033], [0068]-[0093]); and 
a management step of associating identification information of the user with a privilege of the user in the chat system and storing the identification information and the privilege of the user (identifying person with identification information is allowed to print confidential information in the room, stores identification, [0020]-[0033], [0048], [0068]-[0093]), wherein 
Matsuo does not specifically disclose concept of print control step references the information stored by the management step to identify the privilege associated with the identification information of the user who has entered the print instruction or the setting instruction, and limits, based on the identified privilege, the printing to be executed in accordance with the print instruction or the setting to be configured in accordance with the setting instruction.
However, Tashiro et al specifically teaches concept of print control step references the information stored by the management step to identify the privilege associated with the identification information of the user who has entered the print instruction or the setting instruction, and limits, based on the identified privilege, the printing to be executed in accordance with the print instruction or the setting to be configured in accordance with the setting instruction (when server identifies user instruction to print, system prohibits (limit) user printing, [0033]-[0044])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Matsuo with concept of print control step references the information stored by the management step to identify the privilege associated with the identification information of the user who has entered the print instruction or the setting instruction, and limits, based on the identified privilege, the printing to be executed in accordance with the print instruction or the setting to be configured in accordance with the setting instruction of Tashiro et al.  One of ordinary skill in the art would have been motivated to make this modification in order to improve internal user security printer settings, ( Tashiro et al, [0002])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677